PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/382,792
Filing Date: 12 Apr 2019
Appellants(s): DePuy Synthes Products, Inc.



__________________
Cynthia K. Barnett, Esq.
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the rejections of claims 15, 18-23, the appellants argue the claims are distinguishable from the prior art because it took five references to recreate the claimed invention.
	In response, the Office respectfully disagrees. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
 	The appellants argue the Office has failed to find a suture anchor in sizes 4 mm and below which would minimize tissue damage. In response, the office respectfully disagrees. First, the Office will note claim 1 recites an anchor with a maximum outer diameter of 4 mm. On page 4 of the Final Rejection dated 10/22/2021 the Office stated van der Burg teaches having a suture anchor of 2 mm, which would be below the claimed maximum outer diameter of 4 mm in paragraphs [0006], [00032] (“the anchors have a diameter of approximately 0.5 mm to approximately 2.0 mm”).
	The appellants do not dispute this finding, or the rationale (found on page 4 of the Final Rejection dated 10/22/2021) for modifying Pellegrino in view of Dreyfuss to arrive at a suture anchor with a maximum outer diameter of 4 mm.
	If a prima facie case of obviousness is established, the burden shifts to the appellants to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).
	Since the appellants have not disputed the factual basis or the rationale for combining van der Burg with the other references, the office respectfully submits the rejection of claims 15, 18-23 should be maintained.
	The appellants acknowledge van der Burg was brought to their attention for the teachings of an anchor with maximum outer diameter of 4 mm, but argues the claims are distinguishable because it does not teach the claimed internal bore. In response, the Office respectfully disagrees. The office did not rely on van der Burg for teaching the claimed internal bore (Dreyfuss ‘299 is relied for teaching the claimed internal bore, see page 3 of the Final Rejection dated 10/22/2021). Thus, whether or not van der Burg teaches such a feature is of little relevance as it does not relate to the actual grounds of rejection. The appellants do not address that Dreyfuss teaches the internal bore, or why combining Pellegrino, Dreyfuss, and Van der Burg would not result in an anchor with claimed diameter and internal bore.
The appellants are arguing against the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The appellants argue the Office has cobbled together half a dozen references using hindsight and the specification of the appellants rather than prior art as motivation.
In response, the Office respectfully disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the disclosure of the appellants disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Nowhere in the final rejection has the examiner relied on the specification of the appellants for hindsight reconstruction. The Office has pointed out the motivation to combine the references on pages 3-6 of the Final Rejection dated 10/22/2021.
	In regards to claims 15 and 18-23, the Office has made the convincing line of reasoning that it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the first suture anchor of Pellegrino by providing external threads, an axially oriented bore, a suture attachment and two axially aligned spine members, as taught by Dreyfuss ‘299, in order to effectively secure the suture to the bone in a manner that prevents detachment of the suture (Paragraphs [0011]--[0012] of Dreyfuss ‘299). Examiner notes that said modification would therefore result in the suture being slidably received upon the suture attachment.
The Office has also made the convincing line of reasoning that it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pellegrino as modified by Dreyfuss ‘299, by selecting the diameter of the first suture anchor to be no more than 2.0 mm, as taught by van der Burg, for the purpose of minimizing any trauma to the bone in which the anchors are inserted, while still accomplishing the intended repair procedure (Paragraphs [0006], [0032]). Examiner notes that a diameter of no more than 2.0 mm falls in the range of less than 4.0 mm of claim 15, the range of less than 3.5 mm of claim 20, and the range of less than 2.8 mm of claim 21. 
The Office has also made the convincing line of reasoning that since Appellants has not disclosed that having the maximum diameter of the first suture anchor at this specific size solves any stated problem or is for any particular purpose above the fact that the first suture anchor can be anchored into the humerus and it appears that the method of Pellegrino would perform equally well with a first suture anchor having the maximum diameter as claimed by Appellants, it would have been an obvious matter of design choice to modify the first suture anchor of Pellegrino by utilizing the specific maximum diameter as claimed for the purpose of anchoring the humerus.
The Office has also made convincing line of reasoning that it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sutures of Pellegrino as modified by Dreyfuss ‘299 and van der Burg to be gauge #2, as Dreyfuss ‘619 teaches such a size is recognized in the art of suture anchors to be an adequate size to attach bone to soft tissue.
	The Office has also made the convincing line of reasoning that it would it would have been obvious to one of ordinary skill in the art, at the time the invention was made to increase the thread surface area of the anchor disclosed by Pellegrino in view of Dreyfuss ‘299, van der Burg, Dreyfuss ‘619 such that the anchor has a pull-out resistance from the humerus of at least 25 pounds in order to ensure the anchor stays in place.
	The appellants have not addressed any of these points.  If a prima facie case of obviousness is established, the burden shifts to the appellants to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., see In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).
Arguments of the appellants fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It should be noted that the Examiner’s rejection was sustained in the related appeal of application number 14/166941.  Claim 15 of the current application repeats some of the same limitations (anchor with maximum outer diameter of 4 mm and the internal bore) of application number 14/166941 and is rejected using some of the same references (Pellegrino, Dreyfuss, and Van der Burg) and rationales which the Board has already considered and sustained.
The appellants argue claims 16, 17 suffer the same limitations. In response the Office respectfully disagrees. Claims 16, 17 depend on claim 15.  It the position of the Office that the rejections of claims 16, 17 should be maintained for the same reasons the rejection of claim 15 should be maintained as explained above.  Claims 16, 17 have additional limitations and are rejected under references which the appellants do not address. It is the position of the Office that the arguments of the appellants in regards to the rejection of claims 16 and 17 should also be rejected as they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regardless, pages 6, 7 of the Final Rejection dated 10/22/2021 state exactly what Deutsch and Cordasco are relied for teaching (using absorbable suture anchor and anchoring the anchoring into the humerous such that the anchor is not proud of a surface of the humerous, respectively) and the reasons for modifying the other references in view of them to arrive at the method recited in claim 16, 17 (allowing the anchor to degrade and absorb into the body and cater to the preference of the surgeon), respectively.  The appellants do not dispute the Office’s factual findings with respect to Deutsch and Cordasco or the rationale for combining them with the other references.
If a prima facie case of obviousness is established, the burden shifts to the appellants to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771       

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772        
                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.